Name: Commission Regulation (EEC) No 1751/81 of 29 June 1981 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 175/ 19 COMMISSION REGULATION (EEC) No 1751/81 of 29 June 1981 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 butter put up for sale must have entered into storage before a date to be determined ; whereas this date should be fixed in the light of the development of butter stocks and quantities available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the Act of Accession of Greece (2 ), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in milk and cream (3), as last amended by Regulation (EEC) No 1 272/79 (4), and in particular Article 7a thereof, Whereas under Article 1 of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (5), as last amended by Regulation (EEC) No 605/81 (6), the The butter referred to in Article 1 of Regulation (EEC) No 262/79 must have entered into storage before 1 November 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1981 . For the Commission The President Gaston THORN (i) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17. (3) OJ No L 169 , 18 . 7 . 1968 , p . 1 . (&lt;) OJ No L 161 , 29 . 6 . 1979, p . 13 . (*) OJ No L 41 , 16 . 2 . 1979 , p . 1 . (6) OJ No L 61 , 7 . 3 . 1981 , p . 18 .